I express my sincere
congratulations to the President on his election. I am
certain his qualities and skills will bring a successful
conclusion to the fifty-fifth session. May I also extend
congratulations to Mr. Theo-Ben Gurirab, his
predecessor, on what he achieved. Finally, I endorse
the European Union's priorities paper, which was
developed by Hubert Vedrine, the President of the
Council of the European Union.
Some believe that violence might be an intrinsic
part of humanity. But so are humanity's relentless
efforts to rule out violence, regulate antagonism,
peacefully resolve confrontational situations and
prevent hatred and prejudice. Whether we come
together to understand each other or to debate each
other, our goal has always been to better our lives and
build a more secure future.
Since ancient times, we have attempted to
establish norms of peaceful coexistence. In this effort,
we have built traditions and religions, as well as
political structures. Through these norms we have tried
to battle a fate seemingly dictated by force, poverty,
oppression, prejudice, chronic and communicable
diseases, inequality and a withering environment.
Throughout history, our efforts have taken
various forms. But they have all commenced with a
unique first step: the overriding principle that, in order
to solve our problems, we need to work together.
This month is being marked by two events that
will bring the peoples of our world much closer: the
Millennium Assembly and the Olympic Games. At the
dawn of the twenty-first century, nations will meet,
compete, clash, differ and disagree. Yet our world has
never looked more united or more determined to tackle
its problems as one, indivisible community.
In the current environment, our efforts to build a
better world for our children can and ought to be pan-
cosmic. We can all contribute to a future that inspires
our children and inspires the will to grow and to create.
As the Secretary-General, Mr. Kofi Annan, has very
wisely said,
“We face global challenges which oblige us
to work together. If that is true in the economic
and social sphere, it applies even more to the
challenge of massacre and war”.
These words command even more authority coming
from a man whose political skill, moral authority and
devotion have contributed, in numerous cases, to the
resolution of conflicting issues.
When a child misses its childhood and its
education because it is in a dark prison cell, when a
child is maimed from the explosion of a mine or when
a child dies of hunger, of AIDS or in war, we do not
witness just a tragic event. We do not witness only the
sad state of some distant community. In today's world,
when we see a child die, we lose another ray of hope
that our global community will come together as one,
that we shall live in peace and that we will finally
tackle the challenges we all face together.
In Greece, we have become deeply conscious of
this reality. What goes on in our neighbourhood
directly affects the way in which our children will grow
and develop. So we have made a commitment to our
world and, more specifically, to our region, and it is
this commitment that I have come to share with the
Assembly today.
The two global events of this September — this
Assembly and the Olympic Games — symbolize the
beginning of an era for my country. After this
ministerial week of the General Assembly, Greece will
raise the Olympic flag in Sydney. For the second time
in almost a century, the international community will
bestow upon Athens the responsibility of the
Olympiad.
Over the next four years, Athens has committed
itself to run both an athletic and a cultural Olympiad.
Today, I commit our county to an Olympiad for peace:
four years of the most relentless efforts and a
commitment to the international community to fight
against the evils that have kept our community of
nations at war, under totalitarianism and under
oppression.
I pledge today that when the Olympic flame of
our ancestors rises over the Athenian sky, it will light
up more than a shiny stadium. It will light up a whole
area of fighting for peace, democracy and justice. The
next four years — the years that coincide with this
Greek Olympiad — will set of the stage upon which
33

the future event will unfold. The globalization of the
economy, the increased power of the media and rapid
developments in information technology,
communications and biotechnology are just some of
these new challenges.
Globalization, while creating incredible wealth
for many, fosters conditions for conflict and poverty.
The new economy cannot be dominated by interests,
and must be monitored to promote both democracy and
human security. For the next four years, Greece will
take an active role in international forums to do its part
in dealing with this problem of globalization. That is
why Greece has also enthusiastically accepted an
invitation to join the Human Security Network.
Human rights laws alone cannot provide for
human rights; they must be strengthened by civic
responsibility and democratic institutions. We need to
create structures that will reach beyond the democratic
deficits of the global community. We need to create
regional cooperation, build civic structures and
community services and work with non-governmental
organizations. We need to educate our citizens and our
societies in making this process their own and allow
their voice to be heard.
This, in our view, is the role of the United
Nations. This honourable Organization can and must
bridge the gap between the global challenges we face
and the democratic deficits that exist in our global
culture. We believe that now is the time to turn the
United Nations from an Organization working to
globalize democracy into an Organization that is also
able to democratize the process of globalization. The
Millennium Summit agenda is proof that the
international community shares these views.
Initiatives taken within the United Nations can
make our world a better place. Let me use a single but
powerful example. On 7 September, nations were
invited to sign and ratify the Optional Protocol to the
Convention on the Rights of the Child on the
involvement of children in armed conflicts.
Whatever the causes of modern-day brutality
towards children, the time has come to call for a halt —
to call for a truce. The most fundamental principle is
that children should have no part in war. This is only
one of the initiatives that Greece will actively support
in the international arena in the coming years.
At the same time, our view of the purpose of
international organizations comes from the rich
experience we have amassed in our region. Starting
with the war in Kosovo, my country has been deeply
involved in the events unfolding in the area. We
believe that the lessons of this involvement can greatly
contribute to the work of these organizations. We are
eager to share our experience with the international
community.
We believe that stability in our region is a
prerequisite for Greek security, and we define stability
to mean the practice of democracy, the strengthening of
institutions that provide transparency and
accountability, the reduction of economic inequalities
and the rule of law in our societies and between our
countries. Our security lies in being a member of the
European Union and of the North Atlantic Treaty
Organization, and we work so that countries in the
region may benefit from the stabilizing influence of
their future membership in these institutions.
During the Kosovo war, my colleagues in
neighbouring countries and I decided to cooperate
closely to alleviate human suffering and avoid further
instability in our region. We grew to understand that
our fates were intrinsically linked. As a result, we were
compelled to discover ways to increase our cooperation
and effectiveness in dealing with our problems. We
would otherwise have been condemned to constant
strife, conflict and isolation in the world. In the next
four years, Greece will build upon this base. We are
determined to transform the plight of a war and its
brutal memories into an opportunity for generations to
come.
Through this process, I hope that Greece has
managed to inspire in the international community the
importance of a consistent, universal and unifying
policy towards South-Eastern Europe. From Bosnia to
Cyprus, we have the same objectives: we want the
countries in the region to be integral, peaceful and
democratic; we want them to remain multicultural; and
we want them to join the European Union. Yugoslavia,
too, is an essential part of this political framework. We
strongly desire to see the return of Yugoslavia to
Europe. I would like to endorse my Romanian
colleague's call to rethink our policy on sanctions,
which often do more to serve purposes contrary to
those for which we are striving.
34

That is our message. Even though it is simple
sounding, our message is a radical break from the past,
when favouritism, cold-war intricacies and double
standards consistently broke the spirit of the people in
the region. Now is the time to put an end to that. We
must stop redrawing borders around ethnically
homogeneous communities while compelling them to
seek the favours of greater Powers. In the next four
years, we will commit Greece to an effort to transform
the multitude of races, religions and ethnicities in the
region into an instrument of solidarity and stability —
a beautiful kaleidoscope of creative, multicultural
cooperation.
Greece's vision for the Balkans is one of a region
in which democracy finally becomes the norm; where
citizens' aspirations can finally be realized through
peaceful and democratic practices; where the rights of
minorities are respected; and where Governments are
accountable, economies are transparent and politics
allow for the fullest participation of all elements of
society.
The world has a responsibility in supporting this
vision for our region. We need to empower the region,
which has historically been handicapped, dependent
and divided by a world community of competing
interests and a babble of conflicting signals. This
balkanization of the region must be replaced by
coordination of international efforts.
This is why we have actively supported and
promoted this new vision within the international
community. Last year our efforts helped more than 40
countries develop a unique contract between the
international community and south-eastern Europe. The
contract was coined the Stability Pact. We have a clear
sense of how the Stability Pact can achieve its goals
and it is an optimistic sign that the European Union,
the United States and Russia cooperate closely within
its framework. Regional integration can also be
achieved as the Stability Pact promotes investment in
infrastructure projects. Education is a primary goal and
a strategy for democratic leadership and institution-
building, which will stimulate economic growth and
will bring us together. The pact actively promotes
respect for the rule law among States and peoples in
the region.
Our stand in international organizations and our
agenda for the next four years is coloured also by our
recent experience with Turkey. The earthquakes that
shook Greece and Turkey a year ago created a new
climate for the first time in our recent history. Tragedy
generated a genuine feeling of human warmth.
Spontaneous and dramatic acts of fraternity and
solidarity were expressed. Our mandate was clear. Our
peoples desire to live in peace together.
Since the earthquakes, Greeks and Turks are
using every opportunity to explore their newly found
neighbours, and to come together, meet, exchange
experiences and make up for lost time. On a bilateral
level we have signed 10 agreements that will radically
change the environment in which we interact; in one
year, 10 agreements. We do not view these
developments as a momentary result of what was lately
coined as seismic diplomacy. We view them as the
beginning of a long process that will radically affect
our lives in the coming years.
We have opened a dialogue; one that is honest.
And although we may differ and do differ on many
issues, such as how we see Cyprus or how we approach
our bilateral relations, this open approach can only lead
to a progressive resolution of our problems. When I
speak today I know that those of the Turkish side will
not or may not agree on many issues. But they know
we are honest. We are honest in what we say and in our
desire for a new and peaceful relation.
I believe that Greece and Turkey have no choice
but to explore new avenues for cooperation. I believe
our mutual interests can outweigh our political
differences. We can and must resolve these differences
through peaceful means; peaceful means of that of the
International Court of Justice.
The European Union's decision to upgrade
Turkey's status to that of a candidate country in
Helsinki in December marked an historic turning point
in Greek-Turkish relations. Helsinki does not signal the
end of Greece's efforts; it represents the beginning of a
new and equally courageous Greek initiative. In this
context, we are ready also to further discuss
confidence-building measures between Greece and
Turkey.
I do not want to give the false impression that all
our problems have suddenly been resolved. It is also
most distressing that a variety of statements and acts
still undermine this genuine and difficult effort, and
there are those who certainly may wish that our efforts
will fail. It is our historical duty to overcome these
35

difficulties and maintain the momentum in response to
our peoples' mandate for peace.
I would like to thank the Secretary-General and
all those who labour with him towards a just solution in
Cyprus: a solution based on United Nations resolutions
for a bi-zonal, bi-communal federation in one
international personality, one citizenship and one
sovereignty.
At this time, I would appeal to him to move
forward with the peace talks on this basis. The
implementation of United Nations resolutions is not
only important for Cyprus. It is important for the moral
standing of this all-important Organization. Double
standards and inaction only serve to undermine the
credibility of this Organization in the eyes of so many
countries and peoples.
One cannot accept developments such as those
that recently took place in Strovilia. This responsibility
rests with the United Nations, with the guarantor
powers and all those who have a say in international
developments. It has become obvious that the current
situation in Cyprus and its occupation by foreign forces
challenges the integrity and credibility of this
honourable Organization. I know this term may be
painful, but Cyprus is an occupied island, and this must
end. We need to go beyond the situation and it will take
courage; courage from all involved.
A solution to the Cyprus problem can and should
be seen as a win-win situation. It is vital for peace,
stability and security in our region. I truly believe that
the Greek-Cypriot and the Turkish-Cypriot
communities can find solutions, and we must allow
them to live together peacefully. We can aid them in
this process. Greece and Turkey can aid them. Cyprus
will either unite us or divide us, Greece and Turkey.
We have a responsibility to cooperate on Cyprus and to
facilitate the solution to this process. Greece and
Turkey, through their rapprochement, share a rare
opportunity to help the citizens of Cyprus rebuild their
island, their homes and their dreams. The outcome of
these efforts should be that every Cypriot enjoys safety,
equality under the law, protection of their human
rights, appropriate representation and security under a
European roof.
Cyprus, Turkey and Greece: for anyone willing to
envision the future, our futures are as interwoven as
our histories. A reunified federal Cyprus, member of
the European Union, will not only serve the European
aspiration for stability in the region, but the aspirations
of every citizen in every one of the countries involved.
I extend my appeal to the Turkish Cypriots. We
want them near us, in our wider European family. In
this family we do not only guarantee them the
solidarity of the Greek people, but also the
commitment of the Greek Government. Our citizens
will only master the great possibilities that lie ahead if
this last wall in Cyprus comes tumbling down.
Our experience in our region, our rapprochement
with Turkey and our consistent efforts for a just
solution in Cyprus have given Greece a new voice in
the international community. We treasure our new
capacity and intend to grow it further. During our
Olympiad for Peace we plan to keep a close eye on
developments in the Middle East, always seeking
methods to facilitate the hopeful process. We shall
follow closely developments in the South and
particularly in Africa, a continent for which the Greek
people share a special place in their hearts. Our
emphasis will be on children: their rights, their right to
avoid a violent life.
Our concentration in our Olympiad for Peace will
be on international initiatives in which our country can
play a role. Drawing on our ancient traditions, we are
working to re-establish the practice of Olympic Truce.
We aspire to the day when the tradition of suspending
all hostilities during the Olympic Games becomes the
seed for a more lasting peace. Huge amounts of
resources are wasted on military procurements and war,
and they must be channelled into health, education,
culture and sport. To this end and in close cooperation
with the International Olympic Committee and
President Samaranch, we have established the
International Centre for Olympic Truce in Greece.
In both ancient and modern Greek, the word for
truce is ekecheiria. It has a dual meaning. It means
setting one's weapons aside, but it also means reaching
out one's hand in friendship. We do not simply aspire
to a momentary truce, but to a continuous truce, an
active truce.
The concept of Olympic Truce can complement
the work of national and international organizations
specializing in conflict prevention and resolution and
intergovernmental and non-governmental organizations
sharing similar objectives. The Centre in Olympia will
offer a sanctuary to support peace-building. This year
we hosted children from war-torn areas in the Balkans.
36

Truce in Bosnia in 1992 allowed for children to be
inoculated. Truce in Sidney this year will allow for
North and South Korean teams to march under the
same flags: an historic moment.
I started my address by saying that people coming
together has always been the prerequisite for building a
better world and a more secure future. I conclude by
appeal to members. Take this ancient tradition, which
by now is no longer exclusively Greek. It has become
universal. Use this tool to complement efforts and
inspire the younger generation for peace and
cooperation, going beyond ethnic, racial, religious or
other divisions.
This is the objective of the Olympic Truce. And
this is the foundation upon which Greece shall build its
four-year Olympiad for Peace.